COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  WENDY YOUNGER,                                  §
                                                                  No. 08-15-00333-CV
                 Appellant,                       §
                                                                    Appeal from the
  v.                                              §
                                                                   210th District Court
  EL PASO COUNTY EMERGENCY                        §
  SERVICES DISTRICT NO. 2 and EL                                of El Paso County, Texas
  PASO COUNTY, TEXAS,                             §
                                                                  (TC#2014-DCV3923)
                 Appellees.                       §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)